 

Exhibit 10.17

 



REVOLVING CREDIT NOTE

 

$7,500,000 February 25, 2020   New York, New York

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), promises to pay to the order
of MIZRAHI TEFAHOT BANK LTD. (“Payee”; Payee, together with any other holder
hereof, sometimes referred to herein as the “Holder”), at the office of Agent
(defined below) located at 360 Lexington Avenue, New York, New York 10017 or at
such other place as Payee may from time to time designate to Borrower in
writing, the principal sum of SEVEN MILLION FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($7,500,000), or such lesser amount as may be outstanding under
Revolving Advances made pursuant to the Credit Agreement (defined below), at
such time or times as are provided in the Credit Agreement (defined below) and,
in any event, on the last day of the Term, subject to acceleration upon the
occurrence of an Event of Default under the Credit Agreement or earlier
termination of the Credit Agreement pursuant to the terms thereof, together with
interest on the unpaid principal balance hereof from the date hereof until the
payment in full of this Revolving Credit Note (this “Note”) at the rate
specified with respect to the Revolving Advances in the Credit Agreement,
payable at the times and in the manner provided in the Credit Agreement.

 

It is contemplated that the principal sum evidenced hereby may be reduced from
time to time as a result of the repayment of Revolving Advances and that
additional Revolving Advances may be made from time to time but not to exceed
the Maximum Revolving Amount, as provided in the Credit Agreement.

 

This Note is one of the “Revolving Credit Notes” issued to evidence the
Revolving Advances being made available by Payee to Borrower pursuant to the
provisions of the Amended and Restated Credit and Security Agreement, dated as
August 8, 2017 (herein, as at any time amended, modified or supplemented, called
the “Credit Agreement”; capitalized terms used herein and not defined herein
having the meanings assigned to them in the Credit Agreement), among the
Borrower, the other Loan Parties identified therein, the financial institutions
identified therein (each a “Lender” and collectively, the “Lenders”) and Webster
Business Credit Corporation (“WBCC”) as a Lender and agent for all other Lenders
(WBCC, in such capacity, “Agent”) to which reference is hereby made for a
statement of the terms, conditions and covenants under which the indebtedness
evidenced hereby was made and is to be repaid, including, but not limited to,
those related to voluntary or mandatory prepayment of the indebtedness
represented hereby, to the maturity of the indebtedness represented hereby upon
the termination of the Credit Agreement and to the interest rate payable
hereunder. In no event, however, shall interest exceed the maximum interest rate
permitted by law. Upon and after the occurrence of an Event of Default, and
during the continuation thereof, interest shall be payable at the Default Rate.

 

Payment of this Note is secured by the Collateral and Holder is entitled to the
benefit of the Credit Agreement and any Other Document at any time delivered in
connection with the foregoing to secure the Obligations, and is subject to all
of the agreements, terms and conditions therein contained.

 

 

 



 

If an Event of Default under Sections 11.7, 11.8 or 11.9 of the Credit Agreement
shall occur, then this Note shall immediately become due and payable, without
notice, together with reasonable attorneys’ fees if the collection hereof is
placed in the hands of an attorney to obtain or enforce payment hereof. If any
other Event of Default shall occur under the Credit Agreement or any of the
Other Documents, which is not cured within any applicable grace period, then
this Note may, as provided in the Credit Agreement, be declared to be
immediately due and payable, without notice, together with reasonable attorneys’
fees, if the collection hereof is placed in the hands of an attorney to obtain
or enforce payment hereof.

 

PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THIS NOTE
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.

 

Borrower hereby waives presentment, demand for payment, protest and notice of
protest, notice of dishonor and all other notices in connection with this Note.

 

2

 

 

WITNESS THE DUE EXECUTION HEREOF BY THE DULY AUTHORIZED OFFICER OF THE
UNDERSIGNED AS OF THE DATE FIRST ABOVE WRITTEN.

 

  “BORROWER”         MANHATTAN BRIDGE CAPITAL, INC.         By: /s/ Assaf Ran  
Name: Assaf Ran   Title: CEO

 

[Signature Page to Revolving Credit Note – Mizrahi]

 



 

 